DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0346788 to Fujino et al..

Regarding claim 1, Fujino et al. teach a charging device comprising (Fig.2A): a charging member 3 configured to charge an electrophotographic photoconductor 2 by a contact charging method, wherein the charging member includes:
a conductive substrate 30; 
an elastic layer 31 provided on the conductive substrate; 
a surface layer 32 that is provided on the elastic layer and contains irregularities-forming particles P1,P2 that have a number particle size distribution with two or more maximum values when observed from a surface of the surface layer (Fig.2B); 
wherein the two or more maximum values of the irregularities-forming particles include ([0052]: Chemisnow  MX-1000 and MX-500 are narrow-dispersion particles 1 having a maximum diameter nearly the same as the average particle diameter) a maximum value P1 on a largest diameter side and a maximum value P2 on a second largest diameter side, and a difference (P1 - P2) between the maximum values P1 and P2 is from 15 m to 27 m, the P1 value is from 20 m to 32 m and the P2 value is from 5.5 m to 20 m ([0056-0057]; TABLE 1: Example 5 & 6), and
wherein the surface layer has a ratio (M1/M2) of a weight M1 of irregularities-forming particles having the largest volume average particle diameter to a weight M2 of2 irregularities-forming particles having the second largest volume average particle diameter is in the range of from 2/20 to 10/10 (TABLE 1: large particle mixture ratio of 0.15 and 0.22 is disclosed); and
a voltage application unit configured to apply, to the charging member, an AC voltage superimposed on a DC voltage [0037].

	Regarding claim 9, Fujino et al. teach the charging device according to claim 1, wherein the irregularities-forming particles are polyamide particles (nylon: [0047]).
Regarding claim 11, Fujino et al. teach a process cartridge 1 comprising: an electrophotographic photoconductor 2; and the charging device according to claim 1, the process cartridge being attachable to and detachable from an image forming apparatus [0019].
Regarding claim 12, Fujino et al. teach an image forming apparatus 100 comprising: an electrophotographic photoconductor 2; the charging device according to claim 1 configured to charge a surface of the electrophotographic photoconductor; a latent image forming device 7 configured to form a latent image on the charged surface of the electrophotographic photoconductor; a developing device 4 configured to develop the latent image formed on the surface of the electrophotographic photoconductor with a developer containing toner to form a toner image on the surface of the electrophotographic photoconductor; and a transfer device 8+15 configured to transfer the toner image formed on the surface of the electrophotographic photoconductor to a recording medium [0022].
Regarding claim 13, Fujino et al. teach a charging device comprising: a charging member 3 configured to charge an electrophotographic photoconductor 2 by a contact charging method, wherein the charging member includes: 
a conductive substrate 30; 
an elastic layer 31 provided on the conductive substrate; and 
a surface layer 32 that is provided on the elastic layer and contains two or more types of irregularities-forming particles P1,P2 having different volume average particle diameters (Fig.2B); 
wherein the two or more types of irregularities-forming particles having different volume average particle diameters include irregularities-forming particles having a largest volume average particle diameter R1 and irregularities-forming particles having a second largest volume average particle diameter R2, and a difference (R1 - R2) between the volume average particle diameters R1 and R2 is from 15 µm to 25 µm,4 
wherein the average particle diameter R1 is from 20 µm to 30 µm, and the average particle diameter R2 is from 5 µm to 10 µm ([0056-0057]; TABLE 1: Example 5 & 6), and 
wherein the surface layer has a ratio (M1/M2) of a weight M1 of irregularities forming particles having the largest volume average particle diameter to a weight M2 of irregularities forming particles having the second largest volume average particle diameter is in the range of from 2/20 to 10/10 (TABLE 1); and 
a voltage application unit configured to apply, to the charging member, an AC voltage superimposed on a DC voltage [0037].
	
Although Fujino et al. does not specifically disclose a total content of the irregularities-forming particles of 5 parts by weight to 30 parts by weight based on 100 parts by weight of a binder resin contained in the surface layer, Fujino et al. disclose such a quantity as a result- effective variable, preferably 50% or smaller [0076, 0082],  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to discover the optimum or workable range of the irregulaties-forming particles to binder resin weight ratio, as a recognized result-effective variable, by routine experimentation (MPEP 2144.05).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Arlene Heredia/              Primary Examiner, Art Unit 2852                                                                                                                                                                                          


    
        
            
        
            
    

    
        1  http://www.soken-ce.co.jp/en/product/fine_particles/mx/ (Retrieved: 04/29/2021)